Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 7 recites “gas discharge part” but there is lack of antecedent basis in the Specification for this claim terminology. However, it appears that “gas discharge part” appears to be referring to “gas flow path 53” in light of Fig. 5 and paragraph [0029]. Thus “gas discharge part” shall be interpreted as referring to “gas flow path 53.”
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “elevating part” (claim 1), “processing gas supply part” (claim 1), “gas discharge part” (claim 7).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purpose of examination, “processing gas supply part” (claim 1)  shall be interpreted as comprising film forming gas supply part 28, Fig. 1 , 2, 5, 6, paragraph [0023], which is depicted in Fig. 1, 2, 5, 6 as a ceiling gas injector or supplier or equivalents thereof including showerheads or diffusers; “gas discharge part” (claim 7) shall be interpreted as comprising gas flow path 53 or equivalents thereof in light of Fig. 5, paragraph [0029]. A review of the Specification does not have a corresponding structure for “elevating mechanism” which raises a U.S.C. 112(a) and 112(b) rejection which is discussed in detail below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and depending claims 2-7) is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
All recitations of “elevating mechanism” in the Specification (paragraph [0009],[0022], [0024]) refers to “elevating mechanism 64” without further specifying a specific structure to 
In light of the above, depending claims 2-7 are also rejected under U.S.C. 112(a) at least due to dependency on rejected claim 1.
Claim 1 (and depending claims 2-7) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “elevating mechanism” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, “elevating mechanism” has no specific structure associated with “elevating mechanism” and thus it is unclear what the structure of “elevating mechanism” is. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For the purpose of examination, “elevating mechanism” is interpreted as comprising a motor, elevator, lifter, pneumatic actuator, or equivalents thereof capable of vertical movement.
In light of the above, depending claims 2-7 are also rejected under U.S.C. 112(b) at least due to dependency on rejected claim 1.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Toriya et al. (US 2014/0130743 A1 hereinafter “Toriya”) in view of Weichart (US 2006/0108231 A1)).
Regarding claim 1, Toriya teaches a processing apparatus (film forming apparatus, Fig. 2 and 11, paragraph [0030]), comprising: 
an electrostatic chuck (not shown in detail but is disclosed that mounting table 3 including stage 31 has electrostatic chucking function, Fig. 2 and 3, paragraph [0031]) provided inside a processing container (comprising 2, Fig. 2 and 11) in which a vacuum atmosphere is formed (paragraph [0030]), 
a conductive member (comprising clamp ring 5, Fig. 2, 4-8, 10-13, paragraph [0049]-[0053], specifically paragraph [0053] discloses that the conductive member 5 can comprise metal such as aluminum) provided on the front surface side  (i.e. top or upper part) of the electrostatic chuck (not shown but is disclosed as part of stage 31, Fig. 2 and 3, paragraph [0031]);
an elevating mechanism (comprising elevating mechanism 69, Fig. 2 and 11, paragraph [0033]) configured to raise and lower the electrostatic chuck (not shown but is disclosed as part of stage 31, Fig. 2 and 3, paragraph [0031]) relative to the conductive member (comprising 5, Fig. Fig. 2, 4-8, 10-13 ) such that the electrostatic chuck (not shown but is disclosed as part of stage 31, Fig. 2 and 3, paragraph [0031])  is positioned in a processing position (Fig. 6) at which the conductive member (comprising 5, Fig. 2, 6, 11) comes into contact with the substrate (W, Fig. 2, 6, 11, paragraph [0053]) and a standby position (i.e. delivery location, Fig. 5) at which the substrate is transferred to the electrostatic chuck (paragraph [0033],[0057]);
a processing gas supply part (comprising gas shower head 4, Fig. 2, 3, 6, 11, paragraph [0030]) configured to process the substrate by supplying a processing gas to a 
the substrate (W, Fig. 2, 6, 11) is held on the electrostatic chuck (not shown in detail but is disclosed that mounting table 3 including stage 31 has electrostatic chucking function, Fig. 2 and 3, paragraph [0031]) in a state where plasma is not formed inside the processing container (2, Fig. 2, 6, 11) (as understood from paragraph [0061]-[0069] describing film forming without generation of plasma, examiner also notes that the apparatus of Toriya does not teach a plasma generator or other structures necessary for plasma generation, thus meeting limitation “in a stage where plasma is not formed inside the processing container”).
Toriya does not explicitly teach the details of the electrostatic chuck including an electrode and a dielectric layer that covers the electrode, the dielectric layer having a front surface side forming an attraction region for a substrate; a DC power source having a positive electrode connected to one of the electrode and the conductive member and a negative electrode connected to the other of the electrode and the conductive member, the DC power source configured to attract the substrate to the dielectric layer by virtue of an electrostatic attraction force generated by applying a voltage between the conductive member located at the processing position and the electrode.
However, Weichart teaches an electrostatic chuck (comprising unipolar electrode and holding frame, Fig. 2, paragraph [0055]) including an electrode (comprising 240, Fig. 2) and a dielectric layer (comprising dielectric plate 243, Fig. 2, paragraph [0058]) that covers the electrode (comprising 240, Fig. 2), the dielectric layer (comprising 243, Fig. 2) having a front surface side (i.e. upper or top surface side) forming an attraction region for a substrate (comprising carrier film 220 and substrate 230, Fig. 2, paragraph [0056]) ; a DC power source (comprising voltage source 250, Fig. 2, paragraph [0060]) having a positive electrode (i.e. powered portion) connected to the electrode (comprising 240, Fig. 2) and a negative electrode 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the electrostatic chuck (Toriya: comprising mounting stage 3, Fig. 2, 6, 11, paragraph [0031]) to include an electrode and a dielectric layer that covers the electrode, the dielectric layer having a front surface side forming an attraction region for a substrate and to add/provide a DC power source having a positive electrode (i.e. power) connected to the electrode and a negative electrode (i.e. ground) connected to the conductive member (Toriya: clamp ring 5, Fig. 2, 6, 8, 10, 13), the DC power source configured to attract the substrate to the dielectric layer by virtue of an electrostatic attraction force generated by applying a voltage between the conductive member located at the processing position and the electrode in view of teachings of Weichart in the apparatus of Toriya as a known suitable configuration of an electrostatic chuck enabling a simple structure and holding a large area substrate during processing (paragraph [0012]).
Regarding claim 2, Toriya in view of Weichart teaches all of the limitations of claim 1 as applied above and Toriya further teaches wherein the conductive member (comprising 5, Fig. 2, 6, 8, 10, 11, 13) is an annular member having an inner edge portion (comprising inner 
Regarding claim 3, Toriya in view of Weichart teaches all of the limitations of claim 1 as applied above and Toriya further teaches wherein the processing gas (i.e. reaction gas such as Ru) is a film-forming gas for forming a film on the substrate (paragraph [0029], [0060]-[0063]). Though taught in the prior art, limitation “wherein the processing gas is a film-forming gas for forming a film on the substrate” is an intended use/functional limitation which depends on the type of gas intended to be used in the processing apparatus. Since Toriya in view of Weichart teaches all of the structural limitations including a processing gas supply part, the apparatus of the same is considered capable of meeting the intended use/functional limitations. Furthermore, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 4, Toriya in view of Weichart teaches all of the limitations of claim 1 and 3 as applied above and Toriya further teaches wherein the film-forming gas (i.e. Ru, ruthenium) is a gas for forming a conductive film (i.e. ruthenium oxide) on the substrate (paragraph [0029], [0079]-[0080]). Though taught in the prior art, limitation “wherein the film-forming gas is a gas for forming a conductive film on the substrate” is an intended use/functional limitation which depends on the type of gas intended to be used in the processing apparatus. Since Toriya in view of Weichart teaches all of the structural limitations including a processing gas supply part, the apparatus of the same is considered capable of meeting the intended use/functional limitations. Furthermore, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the 
Regarding claim 5, Toriya in view of Weichart teaches all of the limitations of claim 1 as applied above and Toriya further teaches wherein the processing position (Fig. 2, 6, 8, 10, 13, paragraph [0033], [0051]-[0053]) is a position at which a peripheral edge portion (comprising contact surface 521, Fig. 8, 10, 13) of the substrate (W, Fig. 8, 10, 13) is brought into contact with the electrostatic chuck (Toriya: comprising mounting table 3, Fig. 2, as modified by teachings of Weichart in claim 1 to include the details of the electrostatic chuck) and pressed against the electrostatic chuck by the conductive member (comprising 5, Fig. 8, 10, 13).
Regarding claim 6, Toriya in view of Weichart teaches all of the limitations of claim 1 as applied above and Weichart further teaches wherein the electrode includes only an electrode (comprising 240, Fig. 2) connected to the positive electrode of the DC power source (comprising 250, Fig. 2) (i.e. Weichart teaches a monopolar/unipolar electrostatic chuck, paragraph [0055]).
Regarding claim 7, Toriya in view of Weichart teaches all of the limitations of claim 1 and 3 as applied above and Toriya further teaches a gas discharge part, interpreted under U.S.C. 112(f) is comprising a gas flow path (Fig. 8, 10, 13, see arrows indicating flow of purge gas), configured to supply a film formation suppressing gas (i.e. purge gas) onto a peripheral edge portion of the electrostatic chuck (comprising 3, Fig. 8, 10 13) below the conductive member (comprising 5, Fig. 8, 10, 13) is provided to suppress a film from being formed between the conductive member (comprising 5, Fig. 8, 10, 13) and the substrate (comprising W, Fig. 8, 10, 13) (paragraph [0064]-[0065], [0076]-[0077],[0089]).
Alternative rejection, Claim 1-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Toriya et al. (US 2014/0130743 A1 hereinafter “Toriya”) in view of Tokisue et al. (US 5,258,047A hereinafter “Tokisue”) and Qin et al. (US 2015/0221540 A1 hereinafter “Qin”).
Regarding independent claim 1 alternative rejection, teachings of Toriya with respect to claim 1 are discussed in detail above and shall not be reiterated hereunder.
Regarding independent claim 1, Toriya does not explicitly teach the details of the electrostatic chuck including an electrode and a dielectric layer that covers the electrode, the dielectric layer having a front surface side forming an attraction region for a substrate; a DC power source having a positive electrode connected to one of the electrode and the conductive member and a negative electrode connected to the other of the electrode and the conductive member, the DC power source configured to attract the substrate to the dielectric layer by virtue of an electrostatic attraction force generated by applying a voltage between the conductive member located at the processing position and the electrode.
However, Tokisue teaches an electrostatic chuck (comprising holder device, Fig. 38 and 39, col 10 line 58-61) including an electrode (comprising 3, Fig. 38 and 39) and a dielectric layer (comprising hand body 2 includes a dielectric material such as SiC, Fig. 38 and 39, col 4 line 40-41, abstract) that covers the electrode (comprising 3, Fig. 38 and 39), the dielectric layer (comprising 2, Fig. 38 and 39) having a front surface side (comprising holder surface 2A, Fig. 38 and 39, col 4 line 16-17) forming an attraction region for a substrate (wafer 1’, Fig. 38 and 39, col 10 line 3); a DC power source (comprising voltage generating device 6, Fig. 38 and 39, col 4 line 57-58, claim 1 and 20; note: one of ordinary skill in the art would understand that the circuit symbol for voltage generating device 6 is a DC source) having a positive electrode (comprising contact 7b, Fig. 38 and 39, col 4 line 56) connected to the electrode (3, Fig. 38 and 39) and a negative electrode (i.e. ground) connected to the conductive member (comprising conductive portion 4, Fig. 38 and 39), the DC power source configured to attract the substrate to the dielectric layer (2, Fig. 38 and 39) by virtue of an electrostatic attraction force generated by applying a voltage between the conductive member (comprising 4, Fig. 38 and 39) and the electrode (comprising 3, Fig. 38 and 39) (col 4 line 63-col 5 line 26). Tokisue teaches that such 
Additionally, Qin teaches the conductive member (comprising conductor 312, Fig. 2A and 2B) can be arranged at a front surface side (i.e. upper or top surface) of the electrostatic chuck (comprising 301, Fig. 2A and 2B) to contact the substrate (comprising 307, Fig. 2A and 2B) (paragraph [0015]-[0016]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the electrostatic chuck (Toriya: comprising mounting stage 3, Fig. 2, 6, 11, paragraph [0031]) to include an electrode and a dielectric layer that covers the electrode, the dielectric layer having a front surface side forming an attraction region for a substrate and to add/provide a DC power source having a positive electrode (i.e. power) connected to the electrode and a negative electrode (i.e. ground) connected to the conductive member (Toriya: clamp ring 5, Fig. 2, 6, 8, 10, 13), the DC power source configured to attract the substrate to the dielectric layer by virtue of an electrostatic attraction force generated by applying a voltage between the conductive member (Toriya: clamp ring 5, Fig. 2, 6, 8, 10, 13), located at the processing position (Toriya: Fig. 2, 6, 8, 10, 11) and the electrode in view of teachings of Torisue and Qin in the apparatus of Toriya as a known suitable configuration of an electrostatic chuck enabling intimate contact with an electrostatic chuck surface for uniform heating/temperature control of a substrate (Torisue: col 10 line 60-61).
Regarding claim 2, Toriya in view of Torisue and Qin teaches all of the limitations of claim 1 as applied above and Toriya further teaches wherein the conductive member (comprising 5, Fig. 2, 6, 8, 10, 11, 13) is an annular member having an inner edge portion (comprising inner circumference part 52, Fig. 8, 10, 13, paragraph [0049]-[0050]) formed along a peripheral edge portion of the substrate (W, Fig. 8, 10, 13) (paragraph [0059]).
Regarding claim 3, Toriya in view of Torisue and Qin teaches all of the limitations of claim 1 as applied above and Toriya further teaches wherein the processing gas (i.e. reaction gas 
Regarding claim 4, Toriya in view of Torisue and Qin teaches all of the limitations of claim 1 and 3 as applied above and Toriya further teaches wherein the film-forming gas (i.e. Ru, ruthenium) is a gas for forming a conductive film (i.e. ruthenium oxide) on the substrate (paragraph [0029], [0079]-[0080]). Though taught in the prior art, limitation “wherein the film-forming gas is a gas for forming a conductive film on the substrate” is an intended use/functional limitation which depends on the type of gas intended to be used in the processing apparatus. Since Toriya in view of Torisue and Qin teaches all of the structural limitations including a processing gas supply part, the apparatus of the same is considered capable of meeting the intended use/functional limitations. Furthermore, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 5, Toriya in view of Torisue and Qin teaches all of the limitations of claim 1 as applied above and Toriya further teaches wherein the processing position (Fig. 2, 6, 8, 10, 13, paragraph [0033], [0051]-[0053]) is a position at which a peripheral edge portion 
Regarding claim 6, Toriya in view of Torisue and Qin teaches all of the limitations of claim 1 as applied above and Weichart further teaches wherein the electrode includes only an electrode (comprising 240, Fig. 2) connected to the positive electrode of the DC power source (comprising 250, Fig. 2) (i.e. Weichart teaches a monopolar/unipolar electrostatic chuck, paragraph [0055]).
Regarding claim 7, Toriya in view of Torisue and Qin teaches all of the limitations of claim 1 and 3 as applied above and Toriya further teaches a gas discharge part, interpreted under U.S.C. 112(f) is comprising a gas flow path (Fig. 8, 10, 13, see arrows indicating flow of purge gas), configured to supply a film formation suppressing gas (i.e. purge gas) onto a peripheral edge portion of the electrostatic chuck (comprising 3, Fig. 8, 10 13) below the conductive member (comprising 5, Fig. 8, 10, 13) is provided to suppress a film from being formed between the conductive member (comprising 5, Fig. 8, 10, 13) and the substrate (comprising W, Fig. 8, 10, 13) (paragraph [0064]-[0065], [0076]-[0077],[0089]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gomi et al. (US 2011/0263123 A1) teaches a placing table (29 ,abstract, Fig. 1, paragraph [0039]) including a gas discharge part (comprising gas discharge port, Fig. 1-7) configured to supply a formation suppressing gas (i.e. CO) onto a peripheral edge portion (comprising annular groove 45 and gas staying space 94, Fig. 2-8, paragraph [0063]) of the placing table (29, Fig. 2-5) to suppress a film from being formed on a back side of a substrate 
Yamada et al. (US 5,946,183) teaches an electrostatic chuck (Fig. 6) including an electrode (comprising 9, Fig. 6) and a dielectric layer (comprising 40, Fig. 6) covering the electrode, a conductive member (comprising electric wire 5B, Fig. 6), a DC power source (DC electric power source 7, Fig. 6) having a positive electrode connected to the electrode and the negative electrode connected to the conductive member to attract the substrate (object 41, Fig. 6) to the dielectric layer (40, Fig. 6) (col 11 line 29-47).
Niori et al. (US 5,280,156) teaches an electrostatic chuck (comprising wafer heating apparatus 1, Fig. 1 ; 1A, Fig. 3) including an electrode (comprising 5, Fig. 1; comprising 5A, Fig. 3) and a dielectric layer (comprising 4, Fig. 1; comprising ceramic dielectric layer 4A, Fig. 3) covering the electrode (comprising 5, Fig. 1; comprising 5A, Fig. 3), a conductive member (comprising earth wire 13, Fig. 1 and 3), a DC power source (power source 12, Fig. 1 and 3) having a positive electrode connected to the electrode (5, Fig. 1 and 3) and the negative electrode connected to the conductive member (comprising 13, Fig. 1 and 3) to attract the substrate (wafer W, Fig. 1 and 3) to the dielectric layer (4, Fig. 1; 4A, Fig. 3) (col 4 line 32-64; col 7 line 40-61).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        
/RAM N KACKAR/Primary Examiner, Art Unit 1716